   Case 4:14-cr-00146-Y Document 91 Filed 10/05/20       Page 1 of 11 PageID 325


                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION


UNITED STATES OF AMERICA                    §
                                            §
VS.                                         §   CRIMINAL NO. 4:14-CR-146-Y
                                            §
JEFFREY WATTS                               §

                                MEMORANDUM OPINION AND ORDER

        Before the Court is the Order to Show Cause (ECF No. 85) and

defendant Jeffrey Watts’s Response to the Court’s Order to Show Cause

(ECF No. 87). Having considered Defendant’s Response, the arguments

and evidence presented at the show cause hearing on September 30,

2020, and all papers on file with the Court, for the reasons set forth

more fully below, the Court finds that Defendant’s sentence of

imprisonment for a term of four months followed by supervised release

for a term of twenty-four months as stated in the Judgment in a

Criminal Case for Revocation of Supervised Release (ECF No. 83) should

be VACATED.


                                         BACKGROUND

        On September 22, 2020, a revocation hearing was held, at which

time the Court determined that Defendant had violated his conditions

of supervised release. (ECF No. 81.) Defendant was adjudged guilty

of such violations and sentenced to imprisonment for a term of four

months, under USSG § 7B1.4(a), p.s., upon release from which Defendant

was sentenced to supervised release for a term of twenty-four months

under the same conditions set out in the Judgement in a Criminal Case

Memorandum Opinion and Order - Page 1
TRM/lcjaf
   Case 4:14-cr-00146-Y Document 91 Filed 10/05/20                Page 2 of 11 PageID 326


on    February         3,    2015,        plus   any   additional    conditions    imposed

thereafter.           (ECF No. 83.)

        During the revocation hearing, Defendant represented to the Court

that he had a job opportunity with a childhood friend whom Defendant

claimed to have known for 40 years, and who owns real estate,

restaurants, and a real estate management and marketing company.

(Transcript, pp. 9-13, ECF No. 86.) Specifically, Defendant alleged

that he was “certain” that he had a job expanding his friend’s fast-

food Asian restaurants, Chop Chop Rice Co., in Amarillo and Fort

Worth, Texas. (Id. at 12.) Defendant claimed that he discussed the

job with his friend “routinely at least a couple of times a month”

prior to his most recent period of incarceration.                           (Id. at 13.)

Defendant claimed that, even during his period of incarceration, he

had “spoken to [his] mom about it, and she ha[d] spoken with [the

childhood friend].”                     (Id.)    Defendant claimed he was originally

supposed to begin work in October, but that due to COVID-19, his start

date “very well might be pushed back.” (Id.) Defendant represented

that this job was a “career opportunity,” that might allow him to

meet his financial responsibilities.                      (Id.)

        As a result of Defendant’s alleged job opportunity, the Court

reduced the sentence that it intended to impose at the outset of the

hearing. The Court specifically stated on the record, “[t]he sentence

I’m going to give you is almost entirely based on the representation

that you have made about your job. . . . I’m going to tell you now

. . . it’s based on that job that I’m giving you the sentence I’m

Memorandum Opinion and Order - Page 2
TRM/lcjaf
   Case 4:14-cr-00146-Y Document 91 Filed 10/05/20              Page 3 of 11 PageID 327


about to give you, rather than a more serious sentence.”                           (Id. at

14.)

        On September 23, the day after the revocation hearing, the Court

received        information             from   the   United   States   Probation   Office

indicating that Defendant’s representations to the Court concerning

his “career opportunity” were a complete fabrication. Accordingly,

the Court held a show cause hearing on September 30, to inform the

Court’s suspicion that Defendant misrepresented information to the

Court, that those misrepresentations were made knowingly and with

the intent to deceive the Court, and that Defendant’s misrepresenta-

tions constitute a fraud on the Court which resulted in clear error

as to the sentence the Court imposed.                    (Order to Show Cause, p. 3.)

        During the show cause hearing, the Court heard argument from

counsel and considered evidence from the parties. Defendant invoked

his Fifth Amendment right and refused to testify, but his counsel

presented argument in line with his submitted brief. The government

called U.S. Probation Officer Joe Hunnicutt to the stand for

questioning.             Mr. Hunnicutt testified that after the revocation

hearing on September 22, he contacted U.S. Probation Officer Teresa

Perez, who supervised Defendant since he began his term of supervised

release on April 13, 2018. Mr. Hunnicutt further testified that he

informed Ms. Perez of Defendant’s sentence and asked her to submit

a Petition for Offender Under Supervision if Defendant failed to

follow through with the employment opportunity with Chop Chop Rice

Co. that he relied upon during his revocation hearing. Mr. Hunnicut

Memorandum Opinion and Order - Page 3
TRM/lcjaf
   Case 4:14-cr-00146-Y Document 91 Filed 10/05/20          Page 4 of 11 PageID 328


testified that Ms. Perez informed him that Defendant’s friend who

owns Chop Chop Rice Co. is named David Smith, that Mr. Smith fired

Defendant in 2018, and that Ms. Perez did not believe Defendant had

an opportunity at Chop Chop Rice Co.                  The day after the revocation

hearing, Ms. Perez contacted Mr. Smith to inquire about Defendant’s

alleged career opportunity.                 Ms. Perez learned from Mr. Smith that

he had not extended an employment opportunity to Defendant, that Mr.

Smith had not communicated with Defendant since he had terminated

him in 2018, and that he would not ever offer him a position with

his company.           The Court also admitted into evidence the transcript

from the September 22 revocation hearing as well as Ms. Perez’s

affidavit outlining her investigation into Defendant’s claims during

the revocation hearing.                 This matter is now fully briefed and ripe

for review.


                                           ANALYSIS

        “The court may not modify a term of imprisonment once it has

been imposed except that . . . in any case . . . the court may modify

an imposed term of imprisonment to the extent otherwise expressly

permitted by statute or by Rule 35 of the Federal Rules of Criminal

Procedure.” 18 U.S.C.A. § 3582(c)(1)(B). Under Rule 35, “[w]ithin

14 days after sentencing, the court may correct a sentence that

resulted from arithmetical, technical, or other clear error.” Fed.

R. Crim. P. 35.             “Although Rule 35[] does not explicitly state so,

a Rule 35[] correction may occur sua sponte.                     United States v.


Memorandum Opinion and Order - Page 4
TRM/lcjaf
   Case 4:14-cr-00146-Y Document 91 Filed 10/05/20               Page 5 of 11 PageID 329


Delgado, 256 F.3d 264, 279 (5th Cir. 2001) (citing Fed. R. Crim. P.

35 advisory comm. notes).

        The Fifth Circuit has stopped short of imposing limits on the

types of error that constitute “other clear error” under Rule 35(a).

See, e.g., United States v. Lopez, 26 F.3d 512, 523 (5th Cir. 1994)

(“We do not in this opinion purport to address exhaustively the

contours of the district court's authority to correct a sentence

pursuant to Rule 35[].”); United States v. Hankton, 875 F.3d 786,

791 (5th Cir. 2017).                    The Fifth Circuit tends to define Rule 35(a)

“error” by what it is not, explaining “Rule 35(a) is not designed

for the court to reconsider the application or interpretation of the

Guidelines or to change its mind about the propriety of a sentence,

and should not be used to reopen issues previously resolved at

sentencing through the exercise of the court’s discretion with regard

to the application of the sentencing [G]uidelines.”                        United States

v. Sanchez-Villarreal, 857 F.3d 714, 718 (5th Cir. 2017)(quoting

United       States        v.    Olarte–Rojas,      820   F.3d    798,   804   (5th   Cir.

2016))(quotations omitted). As a general matter, the Fifth Circuit

has looked to the advisory committee’s note to the 1991 amendment

as a guide for interpreting Rule 35(a), which states that the rule’s

application extends to “cases in which an obvious error or mistake

has occurred in the sentence, that is, errors which would almost

certainly result in a remand of the case to the trial court for

further action.”                Olarte–Rojas, 820 F.3d 803-4.



Memorandum Opinion and Order - Page 5
TRM/lcjaf
   Case 4:14-cr-00146-Y Document 91 Filed 10/05/20   Page 6 of 11 PageID 330


        Importantly, this Court is unaware of any cases in which the

Fifth Circuit has considered whether error resulting from fraud

perpetrated on the court constitutes “other clear error” under Rule

35(a). The circuits that have considered the matter have found, to

varying degrees, that Rule 35(a) does permit the court to amend an

erroneous sentence resulting from fraud on the court.             The Eighth

Circuit found unequivocally that Rule 35 extends to error resulting

from fraud on the court. United States v. Fortino, 281 F. App'x 629,

631 (8th Cir. 2008) ("If fraud on the court is not the kind of clear

error contemplated by Rule 35, we cannot think of one that is.").

The Seventh Circuit implicitly reached the same conclusion when it

found that “the district court’s inherent power to correct a judgment

procured through fraud” allows a court to modify a sentence even after

the time period set forth in Rule 35 has expired.          United States v.

Bishop, 774 F.2d 771, 774 (7th Cir. 1985).

        The Third Circuit disagreed with the Seventh Circuit’s conclusion

that district courts have the inherent authority to correct a sentence

procured through fraud after the time period set forth in Rule 35

has expired, reasoning “that § 3582(c) sets forth a statutory basis

for limiting the district courts’ jurisdiction and therefore th[e]

Rule 35(a) [fourteen]–day limit is jurisdictional.”1 United States

v. Washington, 549 F.3d 905, 916 (3d Cir. 2008) (quotations omitted).


        1
      At the time Washington was decided, Rule 35(a) provided for a 7-
day period to modify a sentence, which was expanded to fourteen days
in 2009 to accommodate the “increased complexity of the sentencing
process.”   Fed. R. Crim. P. 35, advisory committee’s note to 2009
amendment.
Memorandum Opinion and Order - Page 6
TRM/lcjaf
   Case 4:14-cr-00146-Y Document 91 Filed 10/05/20             Page 7 of 11 PageID 331


Washington is silent, however, on the issue of whether fraud on the

court can result in “other clear error” under Rule 35(a).                         Unlike

in the present case, the district court in Washington did not learn

of the defendant’s fraud until more than two years had passed after

the initial sentence, and the Court did not even purport to act under

the authority of Rule 35, instead relying solely on its inherent

authority to correct a sentence procured through fraud. Id. at 908-9.

        In United States v. Hall, a case cited by Defendant, the Fourth

Circuit declined to decide whether fraud on the court constitutes

“clear error” under Rule 35(a) because the Court found that the

defendant’s actions in that case were “not the type of fraud that

we have held in similar circumstances warrants setting aside a final

judgment.”           644 F. App'x 274, 276 (4th Cir. 2016).               In Hall, the

defendant submitted a letter to the court five days before his

sentencing hearing that he claimed was from his court-ordered

Alcoholics Anonymous sponsor, but was actually a forgery.                         Id. at

275-76.         Largely in reliance on the letter, the district court

“sentenced Hall to three years of probation, with a special condition

of thirty days of intermittent confinement and three months of home

detention with electronic monitoring,” despite an “advisory U.S.

Sentencing          Guidelines          range   of   fifteen   to   twenty-one   months’

imprisonment.”             Id. at 275.      After discovering the forgery “within

a week of sentencing,” the district court vacated the sentence and

held a resentencing hearing eleven days after the original sentencing

hearing.         At the resentencing hearing, the Court sentenced Hall to

Memorandum Opinion and Order - Page 7
TRM/lcjaf
   Case 4:14-cr-00146-Y Document 91 Filed 10/05/20   Page 8 of 11 PageID 332


twenty-one months’ imprisonment.          On appeal, the court relied on

Fourth Circuit case law relating to Federal Rule of Civil Procedure

60(d)(3) to decide that even though the sentence was “marred by

fraud,” the forged letter was a type of “evil[] that can and should

be exposed by an opposing party, [because] the legal system encourages

and expects litigants to root [it] out as early as possible.”             Id.

at 277 (quotations and citations omitted). The court further reasoned

that “the government could reasonably have discovered Hall’s forgery,”

and therefore the court considered the forged letter to be a

“preventable fraud” which should not “override the finality of

judgments.”           Id.

        Crucially important to this Court’s reading of Hall is the

following limitation to its holding:

                 We are keenly aware that Hall's action strikes
                 at the heart of the district court's
                 truth-finding function, and it may be that in
                 a case in which the government could not have
                 reasonably discovered the fraud, we would be
                 compelled to reach a different conclusion. But
                 this is not that case.

Id. The present case seems to present exactly the type of fraud the

Fourth Circuit would have considered egregious and unpreventable.

It is undisputed that Defendant sprung his lies about his alleged

“career opportunity” on the government and the Court for the first

time during his revocation hearing on September 22. Immediately after

the revocation hearing, the U.S. Probation Office quickly debunked

Defendant’s lies with a few simple phone calls.            Clearly, had the

government received any indication that Defendant intended to claim

Memorandum Opinion and Order - Page 8
TRM/lcjaf
   Case 4:14-cr-00146-Y Document 91 Filed 10/05/20            Page 9 of 11 PageID 333


he had an employment opportunity at Chop Chop Rice Co. prior to his

sentencing           hearing,           the   government   could   have   successfully

investigated the claim and “rooted out” the fraud. Without any prior

notice of Defendant’s fraudulent claims, however, the government could

not reasonably have discovered the fraud in time to prevent the Court

from relying upon it and imposing a clearly erroneous sentence.

        The other cases relied upon by Defendant are likewise unhelpful

to his cause; neither Hankton nor Lopez address the question of

whether fraud on the court may be considered “clear error” under

35(a). Hankton merely reiterates the uncontroversial position that

the district court could not use Rule 35(a) “to reconsider the

application or interpretation of the sentencing guidelines” where

it was ultimately authorized to impose the sentence it initially gave

the defendant.               Hankton, 875 F.3d at 791.             Hankton is clearly

distinguishable from this case, as this Court is not basing its

authority to modify Defendant’s sentence under 35(a) because of

changed interpretation of the sentencing guidelines, but because the

sentence Defendant received was procured through an egregious act

of fraud on the court.

        The Court also distinguishes Lopez because that case does not

address fraud on the court, and for the additional significant reason

that the court in Lopez attempted to modify the defendant’s sentence

well outside the prescribed time limit under Rule 35. Lopez, 26 F.3d

at 519 (“Perhaps the most obvious impediment to reliance upon Rule

35[] is its explicit time limit. Rule 35[] imposes a [fourteen]-day

Memorandum Opinion and Order - Page 9
TRM/lcjaf
  Case 4:14-cr-00146-Y Document 91 Filed 10/05/20   Page 10 of 11 PageID 334


period, which is jurisdictional.”).         In Lopez, the Defendant was

initially granted a downward departure for substantial assistance

but later refused to testify at his co-defendants’ trials. Two months

after the original sentence was imposed, the government moved to

vacate the sentence and impose the punishment Lopez would have

received in the absence of a downward departure for substantial

assistance. Importantly, the district court did not consider Lopez’s

failure to testify at his co-defendants’ trials to be “fraud on the

court,” neither party made that argument on appeal, and the Fifth

Circuit did not address whether fraud on the court fits within the

meaning of “clear error” under 35(a). The Court notes the distinction

between breaking an agreement with the government, as was the case

in Lopez, and defrauding the Court, as occurred in the present case.

It is not necessary for this Court to determine whether the mistake

of relying on Lopez’s agreement to assist the government in the future

could even be considered “fraud on the court”; it is sufficient to

note that the factual distinctions between Lopez and the current case

severely limit the application of that case to the present matter.

        In summary, the Court finds that Defendant’s lies constitute

fraud on the court that resulted in “clear error” under Rule 35(a).

The Court notes that, in similar contexts to the case at bar, courts

routinely find that a defendant commits “fraud on the Court by

withholding from the court at sentencing information [that] would

have altered the court's sentencing decision.”           See United States

v. Camarata, 828 F.2d 974, 977 n.5 (3d Cir. 1987)(collecting cases).

Memorandum Opinion and Order - Page 10
TRM/lcjaf
  Case 4:14-cr-00146-Y Document 91 Filed 10/05/20            Page 11 of 11 PageID 335


        Defendant intentionally provided false information to the Court

in    connection           with      his   sentencing.      Defendant     intentionally

misrepresented that he had a job opportunity with the potential to

facilitate his rehabilitation, and the Court not only considered that

misinformation in connection with Defendant's sentencing, but heavily

relied upon that misinformation to reduce the sentence that it would

have otherwise imposed.                    As a result, the Court concludes that

Defendant's sentence was clearly erroneous because it was based on

fraudulent information submitted by Defendant at his sentencing

hearing for the first time.


                                            CONCLUSION

        Accordingly,             the     Court   hereby   VACATES   the   sentence   of

imprisonment for a term of four months followed by supervised release

for a term of twenty-four months.

        SIGNED October 5, 2020.

                                                     ____________________________
                                                     TERRY R. MEANS
                                                     UNITED STATES DISTRICT JUDGE




Memorandum Opinion and Order - Page 11
TRM/lcjaf
